Citation Nr: 1012079	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-10 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability, claimed as lumbar strain with degenerative joint 
disease (DJD).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to 
February 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the Veteran's 
claims of entitlement to service connection for a chronic 
back disability (claimed as lumbar strain with DJD), PTSD, 
and GERD (to include as secondary to PTSD).  

During the course of the appeal, the Board remanded the case 
back to the RO for additional evidentiary development.  
Afterwards, the denial of the claims on appeal was confirmed 
in a January 2010 rating decision/supplemental statement of 
the case.  The case was returned to the Board in March 2010 
and the veteran now continues his appeal. 

Regrettably, after reviewing the Veteran's claims file, the 
Board concludes that another remand is necessary to ensure 
that the case has undergone all appropriate evidentiary 
development before the matters on appeal are subjected to 
appellate adjudication.  Therefore, for the reasons that will 
be discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant and his representative if further action 
is required in their part.


REMAND

Regarding the Veteran's claim of entitlement to service 
connection for a chronic back injury, the Board notes that 
his claims file indicates that after leaving service in 1964, 
he was employed for 30 years as a union carpenter until 
retiring in 2001 due to chronic disability associated with 
shoulder and back problems.  At his VA orthopedic 
examinations in July 2005 and July 2009, he reported that he 
was receiving disability benefits from the Social Security 
Administration (SSA) for shoulder and back disabilities.  A 
review of the claims file shows that the medical records 
associated with his claim for SSA benefits have not been 
obtained and associated with the evidence.  As these records 
are relevant to the disability at issue and may provide a 
clearer picture as to the date and circumstances of onset of 
the Veteran's back disability, the case should be remanded to 
the RO.  In any case, obtaining these outstanding records 
will ensure that all appropriate development of the evidence 
has been undertaken, pursuant to VA's duty to assist.  
Therefore, the SSA should be asked to provide VA with copies 
of the medical records considered by SSA when adjudicating 
the Veteran's claim for SSA disability benefits.  Those 
records obtained should be added to his claims folder.  (See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. January 4, 2010): VA's 
duty to assist includes a duty to obtain relevant SSA 
records, whether the issue is service connection or increased 
rating.  See also Tetro v. Gober, 14 Vet. App. 110 (2000); 
Baker v. West, 11 Vet. App. 163, 169 (1998): The United 
States Court of Appeals for Veterans Claims has held that VA 
has a duty to request information and pertinent records from 
other Federal agencies when on notice that such information 
exists.  VA also has a heightened duty under the Veterans 
Claims Assistance of Act of 2000 to obtain records deemed 
pertinent that are in the possession of another Federal 
agency.)

With respect to the Veteran's claim of entitlement to service 
connection for PTSD, the Board notes that the Veteran's 
reported stressors include a practice parachute jump that 
occurred at Fort Jackson, South Carolina, when the 
paratroopers in his unit (Company D, 2nd Airborne Battle 
Group, 501st Infantry, based in Fort Bragg, North Carolina) 
performed a jump in full combat gear, during which he and 
most of his colleagues were accidentally blown off course by 
high winds from their designated drop zone into a forest.  
The incident reportedly resulted in several deaths and 
injuries as the descending paratroopers, including himself, 
fell into the trees.  He reported that his parachute shroud 
and lines had become entangled in some tree branches as he 
fell through the forest canopy and that his harness became 
tangled around his neck, almost causing him to lose 
consciousness and asphyxiate when he landed.  He reported 
that an officer on the ground saved him by helping him 
untangle himself from his parachute lines and then the 
officer went off to tend to other injured paratroopers.  The 
Veteran indicated that he did not require any medical 
treatment for injuries sustained in the jump, but contends 
that he has PTSD due to his feelings of fear for his life and 
total helplessness during this incident and from learning of 
the deaths and injuries of his fellow paratroopers. 

The Veteran initially indicated that the paratroop accident 
described above had occurred in 1963.  In May 2009, pursuant 
to the prior Board remand of December 2008, VA contacted the 
Joint Services Records Research Center (JSRRC) and requested 
verification of this stressor.  JSRRC responded in June 2009 
that it was unable to locate the Veteran's unit records as it 
did not maintain copies of the 1963 military records 
submitted by the unit and recommended that a military records 
search request be made of the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, concerning the 
casualties sustained during the ill-fated jump.  Although the 
Board determined that the current clinical evidence was 
unclear as to whether not the Veteran had a definitive 
diagnosis of PTSD, the Board's December 2008 remand had 
ordered that the Veteran be provided with a PTSD examination 
to resolve this matter only if the stressor was verified.  As 
the JSRRC attempt to obtain records to verify the stressor 
was inconclusive, no such examination was provided.    

In correspondence dated January 2005 and January 2010, the 
Veteran reported that the actual date of the stressor 
incident involving his being blown off course into trees 
during a parachute jump was October 20, 1961.  In his January 
2010 letter, he requested that a new search to verify his 
stressor based on this information.  Included in the evidence 
is a newspaper article from The Denver Post, dated October 
21, 1961, showing that 21 paratroopers from the "2nd Battle 
Group, 501st Infantry, 82nd Airborne Division," were 
hospitalized for injuries sustained the previous day when 
quickening winds swept most of the 1,200 jumpers into trees 
during a mass jump at Fort Jackson, South Carolina, that 
opened "Exercise Apache," which was described as a three-
day training exercise to test battlefield mobility.  The 
Veteran's service personnel records include his individual 
jump log showing, in pertinent part, that on October 20, 
1961, he had a parachute jump in full combat gear at Ft. 
Jackson, South Carolina, while attached to Company D, 2nd 
Airborne Battle Group, 501st Infantry.

Although a review of the Veteran's service personnel and 
medical records show no treatment in October 1961 for any 
injuries sustained as a result of parachute training, the 
newspaper article showing that his particular unit was 
involved in a multiple-casualty accident and his personnel 
records showing that he had jumped with this unit on the day 
of the incident provide sufficient facts to allow VA to 
formulate a concise request for military records that would 
confirm this stressor.  A remand is thus warranted so that VA 
can develop the evidence to confirm this stressor.  In 
addition to contacting the JSRRC, the RO should also contact 
the appropriate sources at the NPRC to obtain unit records to 
confirm the Veteran's stressor if it is deemed to be 
necessary.

The Veteran also related another military stressor that 
warrants further evidentiary development in order to 
determine whether or not it actually occurred.  According to 
his account, in 1963, while attached to Company E, 2nd 
Airborne Battle Group, 501st Infantry, stationed at Fort 
Bragg, North Carolina, the Veteran lost his platoon sergeant 
and personal friend, identified only as "Sergeant Steve," 
in a jump training accident when a panicked paratrooper 
grabbed Sergeant Steve's static line while egressing from an 
airplane, causing Sergeant Steve's parachute to prematurely 
deploy into the airplane's propeller blast, which then 
suddenly pulled him out of the aircraft before he could 
properly position himself for his jump.  As Sergeant Steve 
was forcibly yanked out of the airplane by his open 
parachute, he caught his head on the frame of the open 
airplane door with such violent force that he was 
decapitated.  The Veteran described Sergeant Steve as having 
been a combat veteran of the Korean War who was a Purple 
Heart Medal recipient and whose distinguishing features were 
severe scars of his face and upper body from combat-related 
wounds.  A review of the claims file shows that further 
evidentiary development is necessary to verify this stressor.

Lastly, the Veteran reported that in May 1961, while attached 
to Company E, 1st Battle Group, 13th Infantry, stationed at 
Fort Riley, Kansas, he was on the machine gun firing range 
during Advanced Infantry Training as one of the personnel 
tasked with raising targets from a concealed trench or 
foxhole downrange so that gunners could practice their 
shooting skills.  During this training, one of the soldiers 
assigned to this task was accidentally shot in the head and 
killed.  The Veteran reported being horrified at viewing the 
head wound of the accidental shooting victim.  A review of 
the claims file shows that further evidentiary development is 
necessary to verify this stressor as none has been previously 
taken.

After the appropriate development has been undertaken to 
verify the aforementioned stressor accounts, the Veteran 
should be provided with a VA psychiatric examination to 
determine whether or not he has a diagnosis of PTSD and, if 
so, whether or not it is linked to his verified stressor(s).

Finally, the Board notes that further adjudication of the 
Veteran's claim of entitlement to service connection for PTSD 
may provide evidence supportive of his claim of entitlement 
to service connection for GERD, which the Veteran claims is 
secondary to PTSD.  (See opinion of examiner in VA 
examination report of July 2005, pertaining to the 
relationship between the Veteran's GERD and PTSD.)  The Board 
has therefore concluded that it would be inappropriate at 
this juncture to enter a final determination on that issue.  
(See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris 
v. Derwinski, 1 Vet. App. 180 (1991), for the proposition 
that where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the claims are inextricably 
intertwined.)

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

1.  After obtaining the appropriate 
waivers, the RO should contact the SSA and 
request it to provide VA with copies of 
those medical and administrative records 
pertinent to the Veteran's claim for SSA 
disability benefits. 

2.  The RO should contact the JSRRC and/or 
the NPRC (if it is deemed necessary) to 
develop the evidence to verify the 
following stressors:

(a.)  Were paratroopers attached 
to Company D, 2nd Airborne Battle 
Group, 501st Infantry, based in 
Fort Bragg, North Carolina, 
involved in a mass parachute jump 
accident on October 20, 1961, when 
high winds blew them off the 
designated drop zone into a wooded 
area while participating in 
Exercise Apache at Fort Jackson, 
South Carolina, resulting in 
multiple casualties?

(b.)  Was there a paratrooper jump 
training accident in 1963 that 
resulted in the decapitation death 
of a "Sergeant Steve" (described 
as a Korean War combat veteran and 
Purple Heart Medal recipient), who 
was attached to Company E, 2nd 
Airborne Battle Group, 501st 
Infantry, stationed at Fort Bragg, 
North Carolina?

(c.)  Did a soldier lose his life 
in an accidental shooting incident 
while serving as a target handler 
on the Advanced Infantry Training 
machine gun range at Fort Riley, 
Kansas, in May 1961?  (In this 
regard, the RO is respectfully 
advised that although the Veteran 
reported that he was attached to 
Company E, 1st Battle Group, 13th 
Infantry, at the time of the 
accidental shooting, it is unclear 
as to whether or not the shooting 
victim was also attached to this 
unit.  It may be appropriate for 
the RO to contact the Veteran to 
clarify this matter before 
development is undertaken to 
verify this stressor.)

3.  The Veteran should be scheduled for a 
VA psychiatric examination to determine 
whether he has PTSD due to the stressor or 
stressors described above.  The examiner 
should determine the nature and extent of 
any currently demonstrated acquired 
psychiatric disorders.  A diagnosis of 
PTSD under DSM-IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor or stressors that support that 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
readjudicate the Veteran's claims for 
service connection for lumbar strain with 
DJD, PTSD, and GERD, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case and given an 
appropriate amount of time to respond.  
Thereafter, the case should be returned to 
the Board, in good order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

